Title: From Thomas Jefferson to John Garland Jefferson, 11 June 1790
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
New York June 11. 1790.

Your uncle Mr. Garland informs me, that, your education being now finished, you are desirous of obtaining some clerkship or something else under government whereby you may turn your talents to some account for yourself, and he had supposed it might be in my power to provide you with some such office. His commendations of you are such as to induce me to wish sincerely to be of service to you. But there is not, and has not been, a single vacant office at my disposal. Nor would I, as your friend, ever think of putting you into the petty clerkships in the several offices, where you would have to drudge through life for a miserable pittance, without a hope of bettering your situation. But he tells me you are also disposed to the study of the law. This therefore brings it more within my power to serve you. It will be necessary for you in that case to go and live somewhere in my neighborhood in Albemarle. The inclosed letter to Colo. Lewis near Charlottesville will shew you what I have supposed could be best done for you there. It is a general practice to study the law in the office of some lawyer. This indeed gives to the student the advantage of his instruction. But I have ever seen that the services expected in return have been more than the instructions have been worth. All that is necessary for a student is access to a library, and directions in what order the books are to be read. This I will take the liberty of suggesting to you, observing previously that as other branches of science, and especially history, are necessary to form a lawyer, these must be carried on together. I will arrange the books to be read into three  columns, and propose that you should read those in the first column till 12. oclock every day; those in the 2d. from 12. to 2. those in the 3d. after candlelight, leaving all the afternoon for exercise and recreation, which are as necessary as reading; I will rather say more necessary, because health is worth more than learning.





1st.
2d.
3d.


Coke on Littleton
Dalrymple’s feudal system.
Mallet’s Northd. antiquits.


Coke’s 2d. 3d. & 4th. institutes.
Hale’s history of the Com. law.
History of England in 3. vols. folio compiled by Kennet.


Coke’s reports

  
    
      Gilbert on
      Devises.    
    
    
      
      Uses.
    
    
      
      Tenures
    
    
      
      Rents
    
    
      
      Distresses.
    
    
      
      Ejectments
    
    
      
      Executions.
    
    
      
      Evidence.
     
  
  
 
 


Vaughan’s do.
Ludlow’s memoirs


Salkeld’s
Burnet’s history.


Ld. Raymond’s
Ld. Orrery’s history.


Strange’s
Burke’s George III.


Burrow’s
Robertson’s hist. of Scotld.


——
Robertson’s hist. of America


Kaim’s Principles of equity.



Vernon’s reports.
Sayer’s law of costs.
other American histories


Peere Williams.
Lambard’s eirenarchia
Voltaire’s historical works.


Precedents in Chancery.
Bacon voce Pleas & Pleadings



Tracy Atkyns




Vezey
Cuningham’s law of bills.



——
Molloy de jure maritimo.



Hawkins’s Pleas of the crown.
Locke on government.




Montesquieu’s Spirit of laws.



Blackstone.




Virginia laws.
Smith’s wealth of nations.




Beccaria.




Kaim’s moral essays.




Vattel’s law of nations



Should there be any little intervals in the day not otherwise occupied fill them up by reading Lowthe’s grammar, Blair’s lectures on rhetoric, Mason on poetic and prosaic numbers, Bolingbroke’s works for the sake of the stile, which is declamatory and elegant, the English poets for the sake of style also.
As Mr. Peter Carr in Goochland is engaged in a course of law reading, and has my books for that purpose, it will be necessary for you to go by Mrs. Carr’s, and to receive such as he shall be then done with, and settle with him a plan of receiving from him regular[ly] the beforementioned books as fast as he shall be got through them. The losses I have sustained by lending my books will be my apology to you for asking your particular attention to the replacing them in the presses as fast as you finish them, and not to lend them to any body else, nor suffer any body to have a book out of the Study under cover of your name. You will find, when you get there, that I hav[e] had reason to ask this exactness.
I would have you determine beforehand to make yourself a thorough lawyer, and not be contented with a mere smattering. It is superiority of knowledge which can alone lift you above the  heads of your competitors, and ensure you success. I think therefore you must calculate on devoting between two and three years to this course of reading, before you think of commencing practice. Whenever that begins, there is an end of reading.
I shall be glad to hear from you from time to time, and shall hope to see you in the fall in Albemarle, to which place I propose a visit in that season. In the mean time wishing you all the industry and patient perseverence which this course of reading will require I am with great esteem Dear Sir Your most obedient friend & servant,

Th: Jefferson

